— In an action for divorce and ancillary relief, the defendant appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Westchester County (Scancarelli, J.), dated September 9, 2002, which, inter alia, upon the parties’ stipulation of settlement, awarded the plaintiff maintenance in the sum of $100 per week for a period of 15 years, and child support in the sum of $164 per week.
Ordered that the appeal is dismissed, with costs.
*568The judgment of divorce incorporated but did not merge with the parties’ stipulation of settlement. On appeal, the defendant asserts, among other things, that there was an error in computing his child support obligation, and that portions of the stipulation resulted from fraud.
A party may not appeal from a judgment entered upon a stipulation (see Baecher v Baecher, 95 AD2d 841 [1983]). The defendant’s proper remedy concerning the propriety of the parties’ settlement is a motion in the Supreme Court to set aside the stipulation (see Hopkins v Hopkins, 97 AD2d 457 [1983]). Santucci, J.E, Luciano, Schmidt and Cozier, JJ., concur.